Appellants' motion to strike the certificates and affidavits from the record, that were not introduced in evidence on the trial court below, is sustained, but is overruled so far as their use in this court is concerned on appellee's motion for an additional supersedeas bond.
Appellee's motion that appellants be required to give an additional supersedeas bond is sustained, and the penalty of such bond is hereby fixed at the sum of $50,000, payable and conditioned according to law, the surety to be some surety company authorized to do business in this state, such bond to be given and approved by the clerk of this court within ten days from the date of this order, and, if not given and approved within that time, the supersedeas is hereby discharged.